PER CURIAM.
Rosine Rutt appeals an order of the Unemployment Appeals Commission affirming the appeals referee’s determination that her employer fired her for misconduct connected with work, as defined in section 443.036(26), Florida Statutes (1997), and that she was therefore disqualified from receiving unemployment benefits. On appeal to this court, the commission’s order is entitled to a presumption of correctness. We affirm because we find no legal error, and the record contains competent, substantial evidence to support the appeals referee’s conclusion that Rutt’s employer discharged her for misconduct sufficient to justify denial of unemployment benefits. See Quinn v. Payroll Transfers Florida, Inc., 709 So.2d 630 (Fla. 2d DCA 1998).
Affirmed.
PARKER, C.J., and FRANK and FULMER, JJ., concur.